Citation Nr: 1635657	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim was remanded by the Board for additional development in September 2014 for the issuance of a Statement of the Case (SOC), as the Board indicated that after the issue had been denied in a January 2010 rating decision the Veteran had filed a timely notice of disagreement in January 2011 and the RO had failed to issue an SOC.  The Board notes, however, that the RO had issued an SOC on the issue, in October 2012, and the claims file does not indicate that the Veteran submitted a timely substantive appeal.  As such, the January 2010 rating decision should have been finalized and the appeal closed.  Following the remand, the RO appears to have taken no action on the matter and after multiple months of inactivity the matter appears to have been recertified to the Board.  As noted, although a substantive appeal is not of record, as the Board has sent the Veteran a letter informing her that the issue was in appellate status and had been certified to the Board, the Board concludes that it has jurisdiction of the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In addition to the foregoing, in its September 2014 determination the Board also referred several issues to the Agency of Original Jurisdiction (AOJ).  It does not appear that the AOJ has recognized, developed, or adjudicated those issues.  As such, the issues of entitlement to service connection for a cervical spine disability and whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for residuals of an abortion, again, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Also, the September 2014 Board determination found that new and material evidence had not been submitted sufficient to reopen a claim for entitlement to service connection for polio.  In March 2015, the Veteran submitted a statement indicating that she wished to "appeal" the denial of her petition to reopen her claim for entitlement to service connection for polio and submitted a statement from her aunt.  If the appellant intends to appeal, she should follow the instructions at the end of the decision.


FINDING OF FACT

Tuberculosis was not manifest in service or within three years of separation from service and has not otherwise been shown to be related to service.  


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not reported additional evidence that could be obtained to support his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary, as there is no lay or medical evidence suggesting that the Veteran had tuberculosis in service, within three years of separation from service, or that tuberculosis for which the Veteran was treated in 1994, more than a decade after separation from service, is otherwise related to service.  Cf. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, although an SOC was not issued on this issue pursuant to the Board's remand directives, as an SOC had already been issued on this issue, the Board finds no prejudice in proceeding with an adjudication of the claim.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  A Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, active tuberculosis is presumed to have been incurred in service if manifest to a compensable degree within three years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

In this case, the Veteran appears to contend that she developed tuberculosis due to her active service.  

Prior to service, school health records indicate that the Veteran was vaccinated against tuberculosis in April 1966 and subsequently tested negative for tuberculosis in May 1967 and March 1970.  

The Veteran's service treatment records include no complaints, treatment, or diagnosis of tuberculosis or symptoms subsequently attributed to tuberculosis.  The 1978 TB test was negative.  A November 1980 X-ray examination was interpreted as showing no significant abnormalities.

More than a decade after service, medical records document evaluation for tuberculosis from October 1994 through March 1995.  October 1994 x-rays showed increased markings bilaterally, but no active inflammatory disease.  It was noted that she was a reactor and was placed on medication.  The medical records also indicated that tuberculosis testing was negative in January 1989, February 1989, and March 1989.  Although the Veteran was noted to be a reactor, she was not classified as either a tuberculosis "case" or tuberculosis "suspect."  Subsequent medical records failed to document active tuberculosis.  A December 2010 private treatment record noted a past history of treatment for tuberculosis in 1994, but there were no noted current related problems.

In a September 2009 statement, the Veteran indicated that she was diagnosed with tuberculosis after separation from service and that "it is unknown when it started or how I got it."    

Having considered all the evidence of record, the Board concludes that entitlement to service connection for tuberculosis is not warranted.  In reaching that conclusion, the Board notes that there is no lay or medical evidence suggesting that tuberculosis developed in service or within three years of separation from service.  The Veteran was shown to be a reactor for tuberculosis in 1994 (more than a decade after separation from service); however, there is no competent evidence linking such findings to the Veteran's active service and, indeed, she has reported that it was unknown how or when she developed tuberculosis.  Here, there is little evidence to suggest that she ever had active tuberculosis.  To the extent that the above medical findings represent a diagnosis of tuberculosis, there is no lay or medical evidence linking such findings to the Veteran's active service.

To the extent that her lay assertions can be read to reflect some association with service, she has not established her competence and there are no Jandreau exceptions.


As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for tuberculosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


